—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered January 11, 1995, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of 2Vs to 7 years, unanimously affirmed.
Assuming arguendo that defendant’s post-sentencing CPL 440.20 motion encompassed a motion to vacate judgment pursuant to CPL 440.10, he still failed to argue that his plea allocution was deficient for lack of an admission to being aided by others actually present, and the issue is therefore unpreserved for review. Moreover, that motion is not properly before this Court because defendant did not obtain leave to appeal from the order denying the motion (CPL 450.15, 460.15). We find the plea to be knowing, intelligent and voluntary, and that nothing in the allocution cast doubt on defendant’s guilt (see, People v Toxey, 86 NY2d 725). Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Rubin, JJ.